Case 2:20-mc-00401-MRH Document 4 Filed 04/15/20 Page 1of 3

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE: ADMINISTRATIVE ORDER
REGARDING COMPUTATION
OF TIME FOR FILING OF
INFORMATIONS OR
INDICTMENTS DUE TO
COVID-19 MATTERS

Misc. No. 2:20-mc-401-MRH

Naw Neer Nee” Se eee” Se”

ADMINISTRATIVE ORDER

IN FURTHERANCE of this Court’s prior Orders entered on March 16, 2020, March 19,
2020, and April 3, 2020 at the above-referenced Miscellaneous Number; and

CONSISTENT WITH this Court’s March 13, 2020, Order at Miscellaneous Number 2:20-
mc-394-MRH; and

WHEREAS, the federal government has issued guidance regarding the immediate and
ongoing need for extraordinary nationwide measures to restrict the amount of person-to-person
contact and to mitigate the spread of COVID-19, including that gatherings of more than ten
individuals are to be avoided; and

WHEREAS, individuals who may be carrying the virus with or without symptoms —
including grand jurors, court staff, court reporters, attorneys, witnesses, security personnel, and
the general public — may come into close proximity with other persons; and

WHEREAS, this Court canceled the grand jury session that had been scheduled to convene
on March 17, 2020;

WHEREAS, pursuant to the March 19, 2020 Order entered in this matter, all grand jury

sessions were suspended through April 3, 2020;
Case 2:20-mc-00401-MRH Document 4 Filed 04/15/20 Page 2 of 3

WHEREAS, pursuant to the March 19, 2020 Order entered in this matter, the time from
March 13, 2020 through the earlier of April 15, 2020, or the date the grand jury reconvenes, is
excludable time in terms of calculating the thirty-day period by which, pursuant to 18 U.S.C. §
3161(b), an indictment must be filed after an arrest on a complaint;

WHEREAS, pursuant to the April 3, 2020 Order entered in this matter, all grand jury
sessions were suspended through April 17, 2020; and,

WHEREAS, pursuant to the April 3, 2020 Order entered in this matter, the time from April
15, 2020 to the earlier of April 29, 2020, or the date the grand jury reconvenes, is excludable time
in terms of calculating the thirty-day period by which, pursuant to 18 U.S.C. § 3161(b), an
indictment must be filed after an arrest on a complaint.

NOW, THEREFORE, in order to further public health and safety, and considering the
ongoing guidance from national, state, and local officials that group gatherings continue to be
limited,

IT IS HEREBY ORDERED that all grand jury sessions are hereby suspended through May
1, 2020.

IT IS FURTHER ORDERED that the time from April 29, 2020 to the earlier of May 12,
2020, or the date the grand jury reconvenes, is excludable time in terms of calculating the thirty-
day period by which, pursuant to 18 U.S.C. § 3161(b), an indictment must be filed after an arrest
on a complaint.

IT IS FURTHER ORDERED that, for the reasons set forth in the Administrative Order
dated March 13, 2020, at Miscellaneous Number 2:20-mc-394-MRH, and in the Administrative
Order dated March 16, 2020, at Miscellaneous Number 2:20-mc-401-MRH, the Court specifically

finds and concludes that the ends of justice served by taking such action and by such a delay
Case 2:20-mc-00401-MRH Document 4 Filed 04/15/20 Page 3 of 3

materially outweigh the best interests of the public and the defendants in a speedy trial. 18 U.S.C.
§ 3161(h)(7)(A). In making this decision, pursuant to 18 U.S.C. § 3161(h)(7)(B) (iii), the Court
considered and determined that, due to the suspension of the grand jury, the arrests occurred at a
time such that it is unreasonable to expect the return and filing of such indictments within the
period specified in Section 3161(b).

IT IS FURTHER ORDERED that the Court may extend the period of exclusion by further

Order as circumstances warrant.

   

April 15, 2020

 

a

Honorable Mark R. Hornak "
Chief United States District Judge
